 Case 2:16-cv-09849 Document 244 Filed 07/02/20 Page 1 of 17 PageID #: 8695



                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON


BENNY FITZWATER, CLARENCE
BRIGHT, TERRY PRATER,
EMMET CASEY, JR., CONNIE Z.
GILBERT, ALLAN H. JACK, SR.,
and ROBERT H. LONG, on behalf of
themselves and others similarly
situated,

           Plaintiffs,

v.                                     Civil Action No. 2:16-cv-09849

CONSOL ENERGY, INC.,                   Consolidated with:
CONSOLIDATION COAL CO.,                Civil Action No. 1:17-cv-03861
FOLA COAL CO., LLC,
CONSOL OF KENTUCKY, INC.,
CONSOL PENNSYLVANIA COAL CO.,
LLC, and KURT SALVATORI,

           Defendants.


                     MEMORANDUM OPINION AND ORDER


           Pending is plaintiffs’ renewed motion to certify

class, filed May 13, 2020.


                              I.    Background


           Earlier, on August 17, 2018, all seven named

plaintiffs jointly filed a supplemental motion for class

certification, which was denied by the court on October 15,
    Case 2:16-cv-09849 Document 244 Filed 07/02/20 Page 2 of 17 PageID #: 8696



2019.1     See Fitzwater v. CONSOL Energy, Inc., No. 1:17-CV-03861,

2019 WL 5191245 (S.D.W. Va. Oct. 15, 2019).            The court’s October

2019 decision laid out the background of this case, and the

renewed motion does not require a complete rehashing of the

facts.     Rather, plaintiffs’ renewed motion relates only to

plaintiffs’ Count III: Discrimination against individual plan

participants based on health status-related factors under 29

U.S.C. § 1182.


              Of relevance here, on September 30, 2014 CONSOL

Energy, Inc. and its subsidiaries (collectively, “CONSOL”)

announced that it was terminating retiree health and welfare

benefits for all active employees on October 1, 2014.              See July

27, 2017 Declaration of Deborah Lackovic ¶ 13, ECF No. 67-5; ECF

No. 155-14 (CONSOL PowerPoint presentation dated October 1, 2014

titled, “Benefit Changes”).2         Under the announcement, retirement-

eligible employees could continue to receive health and welfare

benefits under the benefit plan for retired employees (the




1 In addition, on December 22, 2017, Civil Action No. 2:16-cv-
09849 was consolidated with Casey v. CONSOL Energy, Inc., No.
1:17-cv-03861 (S.D.W. Va. filed Aug. 23, 2017). Prior to
consolidation, plaintiffs in the 2016 case, Benny Fitzwater,
Clarence Bright and Terry Prater, filed a motion to certify
class on July 13, 2017. See ECF No. 63. Following
consolidation, that motion was denied as moot by the court’s
February 6, 2018 order. See ECF No. 100.
2 Plaintiffs make no dispute about the timing of the notice by

CONSOL.


                                        2
 Case 2:16-cv-09849 Document 244 Filed 07/02/20 Page 3 of 17 PageID #: 8697



“Retiree Benefits Plan”) if they retired as of September 30,

2014, although the Retiree Benefits Plan would terminate

entirely on January 1, 2020.       Alternatively, active employees

could continue working and receive a one-time, lump sum

transition payment, based on their years of service, to support

their healthcare coverage upon retirement.         Unlike active

employees at the time, individuals who retired prior to the

September 2014 announcement did not receive the option to

receive a one-time transition payment as compensation for the

termination of their retiree health and welfare benefits.            In

any event, CONSOL informed retired employees a year later by

letter that their retiree benefits under the Retiree Benefits

Plan would terminate instead on December 31, 2015.           See

Fitzwater, 2019 WL 5191245, at *3–4.


            The amended complaint filed March 1, 2018 alleged that

“[i]ndividuals who had already retired as of September 30, 2014

necessarily had a lengthier history of filing claims under the

applicable Plan and receiving healthcare under that Plan (i.e.,

they had a lengthier claims experience), and also tended to be

less healthy due to their advanced age relative to the active

workers.”   ECF No. 103 ¶ 130.      Under 29 U.S.C. § 1182,

defendants may not discriminate based on prohibited “health

status-related factors,” including health status, medical




                                     3
 Case 2:16-cv-09849 Document 244 Filed 07/02/20 Page 4 of 17 PageID #: 8698



condition (including both physical and mental illnesses), claims

experience, receipt of health care, medical history, or

disability.   29 U.S.C. § 1182(a)-(b).       By only offering the one-

time transition payment to active employees and not retirees,

defendants allegedly established and enforced rules for

eligibility for the cash transition payment “based on the health

status-related factors of health status, medical condition,

claims experience, receipt of healthcare, medical history,

and/or disability.”     See ECF No. 103, ¶ 131; ECF No. 36 ¶¶ 121-

25.


           Based on these allegations, plaintiffs’ 2018

supplemental motion proposed the following subclass definition

applicable to Count III:


      Class B: All individual plan participants, and their
      dependents, who had enrolled in a retiree welfare
      benefits plan administered by Consol prior to Consol
      terminating their plan participation in the years of
      2014 and 2015.

ECF No. 162 at 4.    The October 2019 decision concluded that

those same allegations did not support class certification of

Count III, reasoning that “[t]he mere fact that retirees and

active employees were treated differently does not support the

assertion that they were discriminated against based on their

health status under §1182.”      Fitzwater, 2019 WL 5191245, at *17.




                                     4
 Case 2:16-cv-09849 Document 244 Filed 07/02/20 Page 5 of 17 PageID #: 8699



             The renewed motion does not dispute this finding, but

focuses instead on the approximately 50 then-active workers who

had reached age 55 by September 30, 2014 and declined the cash

transition payment, opting instead to retire and enroll in the

Retiree Welfare Plan on or before September 30, 2014.           See ECF

No. 226 at 2–3.     For these approximately 50 new retirees (plus

nine surviving spouses), such as named plaintiffs Terry Prater

and Clarence Gilbert, “CONSOL provided a pro-rated portion of

the previously rejected transition payment to reflect the

receipt of an additional year of benefits under the Retiree

Benefits Plan.”    Fitzwater, 2019 WL 5191245, at *4; ECF No. 227

at 15 n.1.    This pro-rated benefit was paid out from December

2015 through January 2016.      See ECF No. 238 at 2.


             The renewed motion seeks to certify a narrower class

purportedly not yet addressed by the court, comprised only of

those retirees (i.e., Retiree Welfare Plan participants) for

whom plaintiffs contend that CONSOL denied the new pro-rated

cash transition benefit based on “claims experience.”           Invoking

the court’s discretionary authority under Rule 23(c)(1)(C) of

the Federal Rules of Civil Procedure, plaintiffs propose the

following new class definition for Count III, comprised of

approximately 2,937 members:




                                     5
 Case 2:16-cv-09849 Document 244 Filed 07/02/20 Page 6 of 17 PageID #: 8700



     All individuals who were participants or surviving
     beneficiaries covered by the CONSOL Energy Inc.
     Retiree Health and Welfare Plan, whose benefits were
     terminated in 2015, and to whom CONSOL did not offer
     the same transition benefit provided to those
     participants who joined the Plan on or after September
     30, 2014.

ECF No. 226 at 6; ECF No. 227 at 12, 16.


           In response, defendants argue that plaintiffs’ renewed

motion should be denied as procedurally deficient in that it was

untimely filed and raises nothing “new” that plaintiffs could

not have briefed previously.       See ECF No. 233.     Moreover, they

assert that the renewed motion fails even if the court analyzes

it under Rule 23 factors for class certification.           Id.


                            II.   Legal Standard


           Rule 23(c)(1)(A) instructs that district courts should

determine whether to certify a class “[a]t an early practicable

time.”   Fed. R. Civ. P. 23(c)(1)(A).       Subsection (c)(1)(C)

further provides that “[a]n order that grants or denies class

certification may be altered or amended before final judgment.”

Fed. R. Civ. P. 23(c)(1); id., Advisory Committee Notes (“A

determination once made can be altered or amended before the

decision on the merits if, upon fuller development of the facts,

the original determination appears unsound.”).




                                     6
 Case 2:16-cv-09849 Document 244 Filed 07/02/20 Page 7 of 17 PageID #: 8701



           Although plaintiffs do not point the court to

authority from the Fourth Circuit, other courts have interpreted

Rule 23(c)(1)(C) to mean that “[d]istrict courts have ample

discretion to consider (or to decline to consider) a revised

class certification motion after an initial denial.”           In re

Initial Pub. Offering Sec. Litig., 483 F.3d 70, 73 (2d Cir.

2007).    For example, courts have “permit[ted] renewed

certification motions that set out a narrower class definition

or that rely upon different evidence or legal theories.”            See

Hartman v. United Bank Card, Inc., 291 F.R.D. 591, 597 (W.D.

Wash. 2013); Gutierrez v. Johnson & Johnson, 269 F.R.D. 430, 434

(D.N.J. 2010) (“A court may revisit a prior denial after

developments in the factual background, a modified proposed

class definition, new class representatives, or any other

changes which may cure defects earlier found by the court.”).


           Still, courts generally require some basis to justify

further argument as to class certification, such as new evidence

or “materially changed or clarified circumstances.”           See

Washington v. Vogel, 158 F.R.D. 689, 693 (M.D. Fla. 1994)

(quoting 2 H. Newberg and A. Conte, Newberg on Class Actions (3d

ed. 1992) § 7.47 at 7–146)); Terrill v. Electrolux Home Prod.,

Inc., 274 F.R.D. 698, 700 (S.D. Ga. 2011); Hartman, 291 F.R.D.

at 597.   “Plaintiffs must show some justification for filing a




                                     7
 Case 2:16-cv-09849 Document 244 Filed 07/02/20 Page 8 of 17 PageID #: 8702



second motion, and not simply a desire to have a second or third

run at the same issue.” Hartman, 291 F.R.D at 597. “Rule

23(c)(1) provides Plaintiffs with a limited opportunity to

adduce additional facts: It is not a Trojan Horse by which

Plaintiffs may endlessly reargue the legal premises of their

motion.”   Gardner v. First Am. Title Ins. Co., 218 F.R.D. 216,

218 (D. Minn. 2003) (emphasis in original) (granting motion to

strike renewed motion for class certification “insofar as it

pertains to matters other than facts uncovered through discovery

conducted since” the court previously denied class

certification).


           Even in the case of newly discovered evidence, courts

consider whether granting the renewed motion “would postpone

resolution of this case.”      See Vogel, 158 F.R.D. at 692; Mogel

v. UNUM Life Ins. Co. of Am., 677 F. Supp. 2d 362, 366 (D. Mass.

2009); Cabrera v. Gov’t Employees Ins. Co., No. 12-61390-CIV,

2015 WL 464237, at *5 (S.D. Fla. Jan. 16, 2015) (denying renewed

certification motion as untimely because the motions deadline

“has long since passed and granting Plaintiff’s renewed motion

would postpone resolution of this already drawn-out case”).


           For that matter, Rule 16(b)(4) provides that “[a]

schedule may be modified only for good cause and with the

judge's consent.”    Fed. R. Civ. P. 16(b)(4); see also L. R. Civ.



                                     8
 Case 2:16-cv-09849 Document 244 Filed 07/02/20 Page 9 of 17 PageID #: 8703



P. 16.1(f).    When a plaintiff seeks to file an untimely motion,

factors to consider include the “danger of prejudice to the non-

moving party, the length of delay and its potential impact on

judicial proceedings, the reason for the delay, and whether the

movant acted in good faith.”       Tawwaab v. Virginia Linen Serv.,

Inc., 729 F. Supp. 2d 757, 768–69 (D. Md. 2010) (citations

omitted).    “Rule 16(b)’s good cause standard focuses on the

timeliness of the amendment and the reasons for its tardy

submission; the primary consideration is the diligence of the

moving party.”    Montgomery v. Anne Arundel Cty., Maryland, 182

F. App’x 156, 162 (4th Cir. 2006) (citations omitted).


            Finally, courts have found that undue delay or undue

prejudice to defendants provide grounds to deny renewed or

untimely certification motions that failed to meet court-imposed

deadlines.    See O’Leary v. New Hampshire Boring, Inc., 323

F.R.D. 122, 128 (D. Mass. 2018) (finding that granting

plaintiffs’ attempts to seek class certification past the

scheduling order deadline would unduly prejudice defendants

where “parties agreed at a prior hearing that the plaintiffs had

not raised the issue of class certification” and plaintiffs

“offered no reason for failing to seek certification prior to

the deadline even though they had the opportunity to do so”);

Mogel, 677 F. Supp. 2d at 365 (denying motion for leave to file




                                     9
 Case 2:16-cv-09849 Document 244 Filed 07/02/20 Page 10 of 17 PageID #: 8704



renewed motion for class certification because there were no

facts alleged, besides the denial of class certification, “that

were not known when plaintiffs initially filed for class

certification”); Vogel, 158 F.R.D. at 692 (finding plaintiffs

failed to show “good cause for their earlier failure to seek

certification”).


                               III. Discussion


           The court’s scheduling order entered on July 17, 2018

set an August 17, 2018 deadline for motions for class

certification.    See ECF No. 149.        Nearly two years have passed

since and, by the time of the filing of the renewed motion,

nearly seven months had passed after the court denied

plaintiffs’ supplemental motion for class certification.            At no

point has the court granted plaintiffs leave to file a renewed

class certification motion or set a new deadline for such

motions.


           In their reply, plaintiffs attempt to justify the

timeliness of the renewed motion by noting that Rule 23(c)(1)(C)

permits the court to alter and amend previous class

certification rulings “before final judgment,” and no final

judgment has been entered.       ECF No. 238 at 4 (quoting Fed. R.

Civ. P. 23(c)(1)).     Plaintiffs clarify that they do not seek



                                     10
    Case 2:16-cv-09849 Document 244 Filed 07/02/20 Page 11 of 17 PageID #: 8705



reconsideration of an already decided issue and emphasize how

the motion is not barred by the law of the case doctrine.3               ECF

No. 238 at 4–5.        Although the motion is styled as a “renewed

motion,” plaintiffs, in their reply, point to the standards for

reconsideration of motions, namely: (1) an intervening change in

controlling law; (2) new evidence not previously available; or

(3) to correct a clear error of law or prevent manifest

injustice.       Id. at 4 (citing 3 Newberg on Class Actions § 7:35

(5th ed.); see also Zinkand v. Brown, 478 F.3d 634, 637 (4th

Cir. 2007) (citations omitted); Slavinski v. Columbia Ass’n,

Inc., No. CIV. CCB-08-890, 2011 WL 2119231, at *1 (D. Md. May

27, 2011) (applying standard to plaintiff’s motion for

reconsideration of order denying conditional class

certification).        The reply asserts that the renewed motion was

filed “based on new evidence and to remedy an error of law,”

though plaintiffs’ briefing does not identify any “clear error

of law.”      See ECF No. 238 at 5.       Rather, plaintiffs’ renewed




3 “The law-of-the-case doctrine recognizes that ‘when a court
decides upon a rule of law, that decision should continue to
govern the same issues in subsequent stages in the same case.’”
Graves v. Lioi, 930 F.3d 307, 318 (4th Cir. 2019) (quoting
Arizona v. California, 460 U.S. 605, 618 (1983)).


                                        11
    Case 2:16-cv-09849 Document 244 Filed 07/02/20 Page 12 of 17 PageID #: 8706



motion relies solely on the second factor: the availability of

new evidence.


              Insofar as plaintiffs, for the first time, apply

reconsideration standards in their reply, this court has

previously cautioned plaintiffs that it need not heed arguments

raised for the first time in reply briefs.             See Fitzwater, 2019

WL 5191245, at *6 (citing Clawson v. FedEx Ground Package Sys.,

Inc., 451 F. Supp. 2d 731, 734 (D. Md. 2006)).4             Regardless,

plaintiffs have not provided adequate reasons for the court to

grant their certification request.


              First, plaintiffs justify this renewed motion by

asserting that “new evidence clarifies” that the extended

transition benefits “were new and distinct benefits under the

Retiree Welfare Plan, and that CONSOL denied these to the

putative class based on their claims experience.”              ECF No. 227

at 2.      These are at most “new” revelations — though not based on

new evidence — inasmuch as plaintiffs declined to raise these

arguments in their motion to certify class and in the



4 In a similar vein, the reply refers to the instant motion for
the first time as “Plaintiffs’ Renewed Motion to Certify Class
or in the Alternative, Motion to Alter or Amend Order.” ECF No.
238 at 1 (emphasis added). Insofar as plaintiffs seek to subtly
recharacterize the motion in their reply, the court relies on
the relief requested in the motion and memorandum in support
thereof, which do not move to reconsider the court’s previous
order.

                                        12
 Case 2:16-cv-09849 Document 244 Filed 07/02/20 Page 13 of 17 PageID #: 8707



supplemental class certification motion.         Plaintiffs’ first and

supplemental certification motions each argued that CONSOL

discriminated by not offering “transition assistance” or

“transitional benefits” to those who had already elected to

retire.    See ECF No. 64 at 9, 17-18; ECF No. 156 at 2, 21–22.

The existence of the pro-rata transition payment was addressed

in the October 2019 decision.       See Fitzwater, 2019 WL 5191245,

at *4.    Even though plaintiffs declined to originally seek class

certification on these specific grounds, the extended transition

benefits were not a novel revelation made in recent discovery or

“materially changed or clarified circumstances” to justify

revisiting the court’s prior ruling.         See Vogel, 158 F.R.D. at

693; Hartman, 291 F.R.D. at 597.


            Plaintiffs asserts that the court’s October 2019

decision “did not consider evidence of claims experience of the

putative class, but rather their health status.”           ECF No. 238

at 5.     Much of the suggested “new” evidence is simply a new

analysis that comes from plaintiffs’ own ERISA expert, Harley

Bjelland.    See ECF No. 227 at 5-6; ECF No. 226-3 (Report of

Harley Bjelland dated February 3, 2020).         As explained by Mr.

Bjelland, “claims experience” refers to “the doctor bills,

hospital bills, pharmaceutical expenses and surgeries that a

specific group has actually incurred over a year or, even




                                     13
 Case 2:16-cv-09849 Document 244 Filed 07/02/20 Page 14 of 17 PageID #: 8708



better, a number of years.”       ECF No. 226-3 at 8.      Mr. Bjelland

testifies that “while an insurer may calculate the cost of a

defined benefit health benefit based upon [an individual’s]

status as active versus retired, it is a different action to

choose eligibility for benefits based upon how expensive a

person will be to cover under a defined benefit welfare plan.”

Id. at 17 (emphasis added).       To be sure, an insurer may use

“claims experience” to set the price for the insurance plan as a

whole, but administrators may not discriminate regarding

eligibility benefits within a group of otherwise similarly

situated participants based on an individual’s claims experience

(or any other health status-related factors).          See 29 C.F.R.

§ 2590.702(c) (Example 1); Nondiscrimination and Wellness

Programs in Health Coverage in the Group Market, 71 Fed. Reg.

75038, 75,041 (Dec. 13, 2006).       Yet, the court already took

these considerations into account in its October 2019 decision.

See Fitzwater, 2019 WL 5191245, at *16 n.14.


           Plaintiffs also cite the July 13, 2018 deposition

testimony of defendant Kurt Salvatori, CONSOL’s Vice President

of Human Resources from 2011-2016 and fiduciary of the

plaintiffs’ employee welfare benefit plans.          ECF No. 227 at 8,

10; Salvatori Dep., ECF No. 226-7.        Mr. Salvotari explained that

providing the transition payment to retirees “was never a




                                     14
 Case 2:16-cv-09849 Document 244 Filed 07/02/20 Page 15 of 17 PageID #: 8709



consideration because the people that you're describing, the

inactive, had received the benefit for a period of time.            And

what was that worth; right?       It would have been an impossible

calculation to be able to figure out.”         Salvatori Dep. 186:10-

187:10,   ECF No. 226-7.     Of course, plaintiffs’ supplemental

class certification motion was filed in August 17, 2018, which

means they could have raised this testimony previously.


           Plaintiffs’ attempts to repackage their “claims

experience” arguments are unavailing.         The court’s prior ruling

considered plaintiffs’ “assumption that the retirees necessarily

‘had a lengthier claims experience . . . and also tended to be

less healthy due to their advanced age.’”          Fitzwater, 2019 WL

5191245, at *17 (quoting ECF No. 103 ¶ 130).          Plaintiffs simply

did not offer adequate evidence or argument to support

certifying Count III based on claims experience or any other

health status-related factor.       Plaintiffs’ decision not to fully

raise the issue in previous briefing marks a tactical decision

the court need not alleviate.       See Vogel, 158 F.R.D. at 692

(“The fact that Plaintiffs’ counsel’s tactical decisions did not

work out as planned does not excuse the Plaintiffs’ failure to

timely seek class certification[.]”).


           On the contrary, the court must weigh the effects of

this undue delay and undue prejudice to defendants.           See Mogel,



                                     15
 Case 2:16-cv-09849 Document 244 Filed 07/02/20 Page 16 of 17 PageID #: 8710



677 F. Supp. 2d at 365; O’Leary, 323 F.R.D. at 128.           Between the

court’s October 2019 scheduling order and the filing of

plaintiffs’ renewed motion, this court granted four separate

requests to modify the scheduling order to allow the parties

further opportunity for discovery and the filing of dispositive

motions.     See ECF Nos. 208, 211, 220, and 224.       Despite noticing

the parties as early as January 2020 “that the court is

disinclined to grant further extensions absent extraordinary

circumstances and good cause,” plaintiffs filed their renewed

motion without first moving for leave or offering a

justification for the delay.       See ECF No. 211.     Moreover,

plaintiffs’ renewed motion requests an additional 60 days to

conduct discovery on the class certification issue, a request

the court has since denied as it would unnecessarily prolong

this case.    See ECF No. 229 at 2.       Plaintiffs nonetheless repeat

the request for 60 days of additional discovery in their reply.

See ECF No. 238 at 16.


             Briefing of defendants’ summary judgment was already

completed by the time the renewed motion was fully briefed on

June 22, 2020.     The July 17, 2020 pretrial conference fast

approaches.    Granting the renewed motion and reopening discovery

would again delay trial, currently set for August 4, 2020, well

into the fall and perhaps further.




                                     16
 Case 2:16-cv-09849 Document 244 Filed 07/02/20 Page 17 of 17 PageID #: 8711



           All told, plaintiffs have not offered new evidence,

“materially changed or clarified circumstances,” or any other

ground on which to reopen the class certification issue and

postpone resolution of this case even further.          Accordingly, the

court finds no basis to grant plaintiffs’ renewed motion.


                               IV.   Conclusion


           Based on the foregoing, it is ORDERED that plaintiffs’

renewed motion for class certification be, and it hereby is,

denied.


           The Clerk is requested to forward copies of this order

to all counsel of record and to any unrepresented parties.


                                               ENTER: July 2, 2020




                                     17
